February 6, 2012 Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Health Care Services Re: Landmark Energy Enterprise, Inc. SEC Comment Letter dated November 28, 2011 File No. 000-54153 Dear Ms. Jenkins, On behalf of Landmark Energy Enterprise, Inc. (the “Company”), I write to request an extension of an additional week for the Company to submit the Company’s Form 10-K/A for fiscal year ended October 31, 2010.The Company is waiting for the Company’s auditor to issue his consent and plans to submit the filing once the consent is received. We will submit the Form 10-K/A to you by February 14, 2012. If you have any questions or comments regarding the foregoing, please do not hesitate to contact me at Bernard & Yam, LLP, 401 Broadway Suite 1708, New York, NY 10013, phone: 212-219-7783, facsimile: 212-219-3604. Truly yours, /s/ Man C. Yam Man C. Yam, Esq. Legal Counsel for Landmark Energy Enterprise Inc
